DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 8, 11, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Peng et al. (US Pub. No. 2008/0106902).
As to claim 1, Peng teaches a backlight structure, wherein the backlight structure comprises: a backlight source (#33 in Fig. 2 and in ¶ [0017]); and a microlens array (#32a-d in Fig. 2 and in ¶ [0017]) disposed on the backlight source; and comprising a support plate (#321 in Fig. 2 and in ¶ [0017]), wherein the support plate comprises a first surface adjacent to the backlight source and a second surface away from the backlight source (Fig. 2), the first surface has a plurality of light incident structures (#327 in Fig. 2 and in ¶ [0018]), and the second surface has a plurality of light emitting structures (#322 and #326 in Fig. 2 and in ¶ [0018]) corresponding to the plurality of light incident structures, the light incident structures and the light emitting structures corresponding to the light incident structures constitute a plurality of microlens structures arranged in a strip-shape along a first direction (Fig. 2); wherein the backlight source comprises a plurality of light sources that are in one-to-one correspondence with the plurality of microlens structures (Fig. 2); wherein each of the light incident structures 
While it certainly looks like it, Peng is technically silent about the light source being a plurality of micro light emitting diodes disposed on a light board. However, the use of micro LEDs in backlight devices is common in the art because they are small and efficient light sources capable of direct backlighting a display (see at least Applicant’s description of prior art). Thus it 
As to claim 4, Peng teaches the first recess is a hemispherical structure, and the micro light emitting diode corresponding to the light incident structure is disposed at a center of the hemispherical structure (Fig. 2).  
As to claims 8 and 18, Peng teaches the geometric centers of the first recessed portion and the second recessed portion overlap (Fig. 2) and the projection of the first recessed portion on the support plate covers the projection of the second recessed portion on the support plate (Fig. 2), but is silent about a projection of the first recessed portion on the support plate and a projection of the second recessed portion on the support plate are circular.
It is the Examiner’s position that Peng intends to show a cross section of a recess which is rotatable about an axis such that it produces circular projections. One of ordinary skill in the art would be motivated to, when making the lenses of Peng, create circular lenses so that light projection out of the device is as uniform as possible. This eliminates hot spots developing and ruining the user experience. It would have been obvious to one of ordinary skill in the art, when recreating the device of Peng to ensure that the lens is circular in order to properly distribute light such that are not hot spots in the device.
As to claim 11, Peng teaches backlight structure, wherein the backlight structure comprises:
a backlight source (#33 in Fig. 2 and in ¶ [0017]); and

wherein each of the light incident structures comprises a first protrusion structure comprising a first surface in contact with a surface of the light board (where #327 comes down to contact #31 in Fig. 2), the first protrusion structure further comprises a first recessed portion disposed at a geometric center of the first surface and corresponding to the micro light emitting diode (Fig. 2), and a surface of the first recessed portion constitutes a light incident surface of the microlens structure(Fig. 2, note ray tracing); 
wherein each of the light emitting structures comprises a second protrusion structure comprising a second recessed portion disposed at a geometric center of the second protrusion structure (dip that is triangular in cross section in Fig. 2), a geometric center of the second protrusion structure overlaps with a geometric center of the first protrusion structure (Fig. 2), the second protrusion structure further comprises a second annular portion surrounding the second recessed portion (surface #326), and a surface of the second annular portion is a smooth curved surface connecting a boundary of the second recess and a surface of 
wherein a surface of the second recessed portion is a mirror structure made of a reflective material and constitutes a reflective surface of the microlens structure (#323 in Fig. 2 and in ¶ [0017]), and the surface of the second annular portion constitutes a light emitting surface of the microlens structure (note light escaping shown by rays in Fig. 2).
While it certainly looks like it, Peng is technically silent about the light source being a plurality of micro light emitting diodes disposed on a light board. However, the use of micro LEDs in backlight devices is common in the art because they are small and efficient light sources capable of direct backlighting a display (see at least Applicant’s description of prior art). Thus it would have been obvious to one of ordinary skill in the art to have the light sources of Peng be micro LEDs, mounted on a board to function, in order to create a backlight display with a slim yet efficient light source.
As to claim 14, Peng teaches the first recess is a hemispherical structure, and the micro light emitting diode corresponding to the light incident structure is disposed at a center of the hemispherical structure (Fig. 2).  

Claims 6, 9, 10, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Peng et al. (US Pub. No. 2008/0106902) in view of Gu et al. (US Pub. No. 2015/0124484 A1).
	As to claims 6 and 16, Peng is silent about the material used. 
However, in the same field or endeavor, Gu teaches making the structure out of a transparent thermoplastic material (at least PMMA in ¶ [0031]).

As to claims 9, 10 and 19, Peng is silent about the microlens array further comprises a plurality of support columns disposed on the second surface of the support plate, and each support column is located between two adjacent microlens structures; wherein the plurality of support columns have a same height, and surfaces of the support columns have a diffuse reflection structure.  
However, in the same field or endeavor Gu teaches a plurality of support columns disposed on the second surface of the support plate, and each support column is located between two adjacent microlens structures; wherein the plurality of support columns have a same height, and surfaces of the support columns have a diffuse reflection structure (#156 in Fig. 5 and in ¶ [0139]). 
Gu teaches these in order to help create more uniform light output. It would have been obvious to one of ordinary skill in the art to include support columns that have a diffuse reflection structure in the device of Peng in order to promote uniform light output.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J COUGHLIN whose telephone number is (571)270-7813. The examiner can normally be reached M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/ANDREW J COUGHLIN/Primary Examiner, Art Unit 2875